DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 9, 11, 14, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuda (US 2011/0228043 A1) in view of Foote (US 2002/0122113 A1).
Regarding Claim 1, Masuda discloses a device (e.g. Fig. 3), comprising: a first camera with a first resolution and associated with a first field of view (e.g. Figs. 1-3 Imagining Units 12 and Paragraph [0050]); a second camera with a second resolution and associated with a second field of view (e.g. Figs. 1-3 Imagining Units 13 and Paragraph [0050]); at least one processor (e.g. Fig. 3 CPU 33 and Paragraph [0057]); and memory (e.g. Fig. 3 SDRAM 34) to store first image data generated by the first camera, and second image data generated by the second camera (e.g. Paragraph [0067-0069]), wherein the at least one processor is configured to execute instructions to: generate composite image data based on the first image data and the second image data (e.g. Figs. 6A, 6B and Paragraph [0085]).
Although Masuda discloses to generate composite image data based on the first image data and the second image data (e.g. Figs. 6A, 6B and Paragraph [0085]); it implicitly discloses a resolution of the composite image data is higher than either of the first resolution and the second resolution.
However, Foote further teaches a resolution of the composite image data is higher than either of the first resolution and the second resolution (e.g. Paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate higher resolution composite imaging method as taught 
Regarding Claims 2, 11, 15, Foote further teaches the composite image data is generated using a superresolution technique (e.g. Paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate superresolution technique as taught as Foote into the device of Masuda in order to generate a composite image data with higher resolution.
Regarding Claim 3, Masuda further discloses the first field of view overlaps at least a portion of the second field of view (e.g. Figs. 6A and Paragraph [0085]).
Regarding Claim 5, Masuda further discloses the composite image data represents a field of view larger than at least one of the first field of view or the second field of view (e.g. Figs. 6B and Paragraph [0085]).
Regarding Claims 9, 14, Masuda discloses a device/method (e.g. Fig. 3), comprising: a first camera associated with a first field of view, the first camera is configured to capture first image data having a first resolution (e.g. Figs. 1-3 Imagining Units 12 and Paragraph [0050]); a second camera associated with a second field of view that overlaps at least a portion of the first field of view (e.g. Figs. 6A and Paragraph [0085]), the second camera is configured to capture second image data having a second resolution (e.g. Figs. 1-3 Imagining Units 13 and Paragraph [0050]); and a processor (e.g. Fig. 3 CPU 33 and Paragraph [0057]) configured to generate composite image data includes at least a portion of the first image data and the second image data (e.g. Figs. 6A, 6B and Paragraph [0085]), wherein the composite image data represents a field of 
Although Masuda discloses to generate composite image data based on the first image data and the second image data (e.g. Figs. 6A, 6B and Paragraph [0085]); it implicitly discloses a resolution of the composite image data is higher than either of the first resolution and the second resolution.
However, Foote further teaches a resolution of the composite image data is higher than either of the first resolution and the second resolution (e.g. Paragraph [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate higher resolution composite imaging method as taught as Foote into the device/method of Masuda in order to provide a more reliable and faster system for generating panoramic image with a seamless image of the scene.
Claims 6, 7, 12, 13, 18, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuda (US 2011/0228043 A1) in view of Foote (US 2002/0122113 A1) and Jin (US 2013/0121616 A1)..
Regarding Claim 6, although Masuda discloses to generate at least one of the first image data and the second image data, wherein the composite image data represents at least a portion of the first image data and the second image data (e.g. Figs. 6A, 6B and Paragraph [0085]); it implicitly discloses modify the image according to an image correction algorithm.

Therefore, it would have obvious to one of ordinary skill in the art at time of the invention to incorporate the image correction algorithm as taught by Jin into the device of Masuda in view of Foote in order to correct the lens distortion in the images caused by multi-view cameras.
Regarding Claim 7, Masuda further discloses to discard at least one of a portion of the first image data or a portion of the second image data based on at least one of a predetermined shape or a predetermined size (e.g. Fig. 6C and Paragraph [0086]).
Regarding Claims 12, 18, although Masuda discloses to generate the composite image data (e.g. Figs. 6A, 6B and Paragraph [0085]); it implicitly discloses generate the image based on an image correction algorithm.
However, Jin further teaches to generate the image based on an image correction algorithm (e.g. Fig. 2 and Paragraph [0032, 0060]).
Therefore, it would have obvious to one of ordinary skill in the art at time of the invention to incorporate the image correction algorithm as taught by Jin into the device/method of Masuda in view of Foote in order to correct the lens distortion in the images caused by multi-view cameras.
Regarding Claims 13, 19.
Claims 8, 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masuda (US 2011/0228043 A1) in view of Foote (US 2002/0122113 A1) and Geiss (US 8,446,481 B1).
Regarding Claim 8, Geiss further teaches a display on a first side of the device (e.g. Fig. 1 Display 106), wherein the first camera and the second camera are on a second side of the device that is different than the first side (e.g. Fig. 1 rear-facing camera 112, Column 4 Ln 15-16, may be camera array).
Therefore, it would have obvious to one of ordinary skill in the art at time of the invention to incorporate a display as taught by Geiss into the device of Masuda in view of Foote in order to support cameras as viewfinder so it can adjusts the setting or configuration of the cameras.
Regarding Claim 10, Geiss further teaches a display on a first side of the device (e.g. Fig. 1 Display 106), wherein the first camera and the second camera are on a second side of the device that is opposite than the first side (e.g. Fig. 1 rear-facing camera 112, Column 4 Ln 15-16, may be camera array).
Therefore, it would have obvious to one of ordinary skill in the art at time of the invention to incorporate a display as taught by Geiss into the device of Masuda in view of Foote in order to support cameras as viewfinder so it can adjusts the setting or configuration of the cameras.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-15, 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Border (US 2008/0030592 A1), discloses producing image with different resolution portions;
Porter (US 2011/0052093 A1), discloses forming a composite image;
Scarff (US 2010/0277619 A1), discloses dual lens digital zoom;
Griffith (US 2010/0238327 A1), discloses dual sensor camera.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YULIN SUN/Primary Examiner, Art Unit 2485